Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.470 Filed 08/19/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JULIA CATLETT, TRACEY WHITE,
 SEMERIA GREENE and JAMIA                        Case No. 20-13283
 ROBINSON,
               Plaintiffs,                       Paul D. Borman
 v.                                              United States District Judge

 HEIDI WASHINGTON, STEVEN                        David R. Grand
 ADAMSON, JEREMY HOWARD and                      United States Magistrate Judge
 ANNETTE TELLAS in their individual and
 official capacities,
                      Defendants.

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
        DEFENDANTS’ MOTION TO DISMISS (ECF No. 13)


   I.      Background

        Plaintiffs Jamia Robinson, Julia Catlett, Tracy White, and Semeria Greene,

are female inmates within the Michigan Department of Corrections (“MDOC”).

Each Plaintiff wears a hijab or turban-style hijab pursuant to their Muslim or

Moorish faith. (Amended Complaint, ECF No. 6 PageID.45 ¶¶ 17, 18.) Plaintiffs

filed an Amended Class Action Complaint for Declaratory and Injunctive Relief and

Damages for Plaintiffs on January 25, 2021. (ECF No. 6.) Plaintiffs bring claims

under: Count I, the Religious Land Use and Institutionalized Persons Act (RLUIPA),

41 U.S.C. § 2000 et seq.; Count II, the First Amendment to the U.S. Constitution’s

Free Exercise Clause, 42 U.S.C. § 1983; and Count III, the Michigan State

                                         1
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.471 Filed 08/19/21 Page 2 of 17




Constitution, Art. I Sec. 4. Count IV seeks declaratory judgment pursuant to Fed. R.

Civ. P. 57 and 28 U.S.C. §§ 2201-02.

       Plaintiffs allege that the MDOC’s Prisoner Photographic Identification Policy

“forces prisoners who wear religious head coverings to remove those head coverings

for a photograph, even when doing so violates the sincerely held religious beliefs of

those prisoners.” (Id. ¶ 16.) MDOC permits the wearing of hijabs within its prison

facilities.

       On May 16, 2011, MDOC implemented a Prisoner Photographic

Identification Policy to establish protocols for taking photographs of prisoners for

their processing and identification. (Id. ¶ 27.) Section 04.04.133(B) of the

Photographic Identification Policy states that when an individual is processed into

the MDOC, a photo shall be taken of a prisoner’s face, and directs that “headgear

shall not be worn.” (Id. ¶ 28.) Plaintiffs allege that they are required to carry these

identification photos, that the photos are also maintained in the prisoner’s files, in

the Counselor’s office, and in the Offender Management Network Information

system (“OMNI”), which creates a “permanent public record” of a prisoner’s

identification photograph. Further, the photographs are published on a public

website known as the Offender Tracking Information System (“OTIS”), which is

available for search by the public. (Id. ¶ 30.) Plaintiffs allege that they were each

subjected to this photographic policy requiring them to remove their religious head


                                          2
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.472 Filed 08/19/21 Page 3 of 17




coverings for those identification photographs in violation of their sincerely held

religious beliefs. (Id. ¶ 48–51.)

      Plaintiffs’ Class Action Complaint names as Defendants, Heidi Washington,

Director of MDOC, Steven Adamson, Special Activities Coordinator at MDOC,

Jeremy Howard, acting Warden of Women’s Huron Valley Correctional Facility

(“WHV”), and Annette Tellas, Chaplain at WHV. Each Defendant is sued in his or

her individual and official capacities. On February 17, 2021, Defendants filed this

Motion to Dismiss Plaintiffs’ Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(6). (ECF No. 13.)

      On August 3, 2021, this Court issued an Opinion and Order dismissing: (1)

the First Amendment and RLUIPA claims against Defendants Adamson, Howard,

and Tellas in their individual capacities, (2) the First Amendment and RLUIPA

claims for damages against all defendants in his or her official capacities, and (3) the

Michigan State Constitution claims against all defendants in their individual

capacities for damages. (ECF No. 22.)

      On August 11, 2021, this Court held a virtual Zoom oral argument hearing

regarding the remaining issues in the Defendants’ Motion to Dismiss. During that

hearing, the Defendants confirmed that they did not move to dismiss the RLUIPA

and First Amendment claims against Defendants in their official capacities for

injunctive and declaratory relief.

                                           3
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.473 Filed 08/19/21 Page 4 of 17




   II.     Standard of Review

         When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). Sixth Circuit

“precedent instructs that, for a complaint to survive such motions, it must contain

‘either direct or inferential allegations respecting all material elements necessary for

recovery under a viable legal theory.’ ” Buck v. City of Highland Park, Michigan,

733 F. App’x 248, 251 (6th Cir. 2018) quoting Philadelphia Indem. Ins. Co. v. Youth

Alive, Inc., 732 F.3d 645, 649 (6th Cir. 2013). “[T]he complaint ‘does not need

detailed factual allegations’ but should identify ‘more than labels and conclusions.’ ”

Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept

as true a legal conclusion couched as a factual allegation, or an unwarranted factual

inference.” Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks

omitted). In other words, a plaintiff must provide more than “formulaic recitation of

the elements of a cause of action” and his or her “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555–56. The Sixth Circuit has reiterated that “[t]o survive a motion to dismiss, a

litigant must allege enough facts to make it plausible that the defendant bears legal


                                           4
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.474 Filed 08/19/21 Page 5 of 17




liability.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016) citing Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

      When ruling on a motion for judgment on the pleadings or a motion to dismiss,

courts “primarily consider[ ] the allegations in the complaint, although matters of

public record, orders, items appearing in the record of the case,” and attachments

that are “referred to in the plaintiff's complaint and are central to her claim” are

included in the complaint. See Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.

2001) (internal quotations omitted).




   III.   Analysis

          a. 42 U.S.C. § 1983 and RLUIPA Claims Against MDOC Director
             Heidi Washington in her Individual Capacity

      In order to state a claim against an individual officer under both 42 U.S.C. §

1983 and the RLUIPA, a plaintiff must allege facts in the complaint, taken as true,

which demonstrate the personal involvement of that individual officer in the alleged

violation. See Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable

to … § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution.”);

Greenberg v. Hill, No. CIV.A. 2:07-CV-1076, 2009 WL 890521, at *3 (S.D. Ohio

Mar. 31, 2009) (“In order to establish liability under RLUIPA (and Section 1983), a


                                          5
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.475 Filed 08/19/21 Page 6 of 17




plaintiff must prove, among other things, the personal involvement of each

defendant in the alleged violation.”) (citations omitted); Copenhaver v. Burnett, No.

CIV.A.07-CV-14376, 2008 WL 2741807, at *3 (E.D. Mich. July 11, 2008) (“under

the RLUIPA plaintiff must show that the named defendants personally imposed a

substantial burden on his free exercise of religion.”).

      The Amended Complaint, which often refers to the individual Defendants as

a collective “Defendants,” contains one specific allegation against Defendant Heidi

Washington, Director of MDOC:

             ¶ 65 Defendant Washington’s policies, practices, actions,
                  and omissions that form the basis of the Class are
                  common to and apply generally to all members of the
                  class. The policy and practices of requiring the
                  “hijab” to be removed when photographs are taken
                  is centrally promulgated, disseminated, and enforced
                  from the headquarters of Defendant Washington.
In their Motion to Dismiss and Reply brief, Defendants fail to recognize that this

allegation appears in the Amended Complaint.

      An individual supervisory officer may be held individually liable for

formulating or continuing the operation of unconstitutional policies. At a minimum

a plaintiff “must show that a supervisory official at least implicitly authorized,

approved[,] or knowingly acquiesced in the unconstitutional conduct of the

offending subordinate.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984);

See also Loy v. Sexton, 132 F. App'x 624, 628 (6th Cir. 2005) (“A supervisory

                                           6
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.476 Filed 08/19/21 Page 7 of 17




official can be liable under § 1983 for formulating or tolerating unconstitutional

policies.”).

       The Court finds that the specific allegations against Defendant Washington in

paragraph 65 of the Amended Complaint are sufficient to state a claim under § 1983

and the RLUIPA. By alleging that the Photographic Policy was promulgated by and

enforced from the headquarters of Defendant Washington, the Plaintiffs have

plausibly alleged “that a supervisory official [Washington] at least implicitly

authorized, approved[,] or knowingly acquiesced in the unconstitutional conduct

of the offending subordinate.” Bellamy, 729 F.2d at 421.




                  1. Qualified Immunity

       Defendants argue that, even if the Plaintiffs have plausibly alleged the

personal involvement of Defendant Washington, she is nonetheless entitled to

qualified immunity because the Plaintiffs’ right to not be required to remove

religious headgear when taking identification photographs is not “clearly

established.” Qualified immunity “protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person should have known.” Green v.




                                          7
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.477 Filed 08/19/21 Page 8 of 17




Throckmorton, 681 F.3d 853, 864 (6th Cir. 2012) (quoting Pearson v. Callahan, 555

U.S. 223, 231 (2009)).

      Courts follow a “two-step inquiry” to determine whether qualified immunity

applies. Ferris v. City of Cadillac, Mich., 726 F. App'x 473, 478 (6th Cir. 2018)

(citing Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013)).

“First, taken in the light most favorable to the party asserting the injury, do the facts

alleged show that the officer's conduct violated a constitutional right? Second, is the

right clearly established?” Seales v. City of Detroit, Mich., 724 F. App'x 356, 359

(6th Cir. 2018) (quoting Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.

2006)).

      This Court may address these prongs in either order. Pearson, 555 U.S. at 236.

“If either prong is not met, then the government officer is entitled to qualified

immunity.” Doe v. Miami Univ., 882 F.3d 579, 604 (6th Cir. 2018)

(citing Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016)). “Once

raised, it is the plaintiff's burden to show that the defendant[ ] [is] not entitled to

qualified immunity.” Kinlin v. Kline, 749 F.3d 573, 577 (6th Cir. 2014).

       “To survive [a] motion to dismiss on qualified-immunity grounds, the

plaintiff must allege facts that ‘plausibly mak[e] out a claim that the defendant's

conduct violated a constitutional right that was clearly established law at the time,

such that a reasonable officer would have known that his conduct violated that


                                           8
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.478 Filed 08/19/21 Page 9 of 17




right.” Cahoo v. SAS Analytics, Inc., 912 F.3d 887, 898 (6th Cir. 2019). “The test is

whether, reading the complaint in the light most favorable to the plaintiff, it is

plausible that an official's acts violated the plaintiff's clearly established

constitutional right.” Id. at 899.

       Regarding the constitutional violation prong, plaintiffs have sufficiently

alleged facts in the Amended Complaint that plausibly allege that their Muslim or

Moorish faith requires the wearing of a hijab when the wearer is in the presence of

men who are not part of her immediate family, and that being forced to remove their

hijab to take an identification photograph, to carry around that photograph as

identification throughout the period of incarceration, as well as having that

photograph posted on a public database (OTIS) violates their sincerely held religious

beliefs. (ECF No. 6 at ¶¶ 19–26.) Thus, a constitutional violation has been plausibly

alleged.1

       Regarding the “clearly established” prong, Defendants argue that it is not

clearly established that a prison policy that requires all inmates to remove religious

headwear to take an identification photograph violates the First Amendment. In

Response, Plaintiffs argue that “[n]umerous courts have found that the wearing of




1
  At the hearing on the Motion to Dismiss, Counsel for Defendant stated that since this case was
filed, MDOC removed photographs of the named Plaintiffs from the public database (OTIS)
during the pendency of this case until determination is made by the Court with regard to the
validity of that publication.
                                                9
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.479 Filed 08/19/21 Page 10 of 17




 religious head gear that is required by a sincere religious belief, and where prison

 staff have failed to state a legitimate penological interest, is constitutionally

 protected.” (ECF No. 20 PageID.387.) Defendants, at this stage, do not respond to

 this argument regarding the necessity of setting forth a penological interest to justify

 this restriction on religious expression in the prison setting. The Court reiterates that

 MDOC permits female Muslim prisoners to wear a hijab at all times during the

 service of their prison sentence.

       The Supreme Court established in Turner that prison regulations cannot

 arbitrarily and capriciously impinge on inmates' constitutional rights. Turner v.

 Safley, 482 U.S. 78, 89 (1987). To be valid, a regulation must be “reasonably related

 to legitimate penological interests.” Id.; see also Maye v. Klee, 915 F.3d 1076, 1083

 (6th Cir. 2019) (“where an inmate challenges prison policies under the Free Exercise

 Clause, Supreme Court precedent instructs us to follow the standard formulated

 in Turner v. Safley”); Brown v. Johnson, 743 F.2d 408, 411–12 (6th Cir. 1984)

 (“Where an inmate’s religious freedom is at stake, correctional officials may only

 adopt regulations which are ‘reasonably and substantially’ justified by official

 concern for internal security and inmate discipline.”).

       The Sixth Circuit has noted that it is “generally inappropriate for a district

 court to grant a 12(b)(6) motion to dismiss on the basis of qualified immunity,”

 preferring instead that courts resolve the issue at summary judgment. Wesley v.

                                            10
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.480 Filed 08/19/21 Page 11 of 17




 Campbell, 779 F.3d 421, 433 (6th Cir. 2015). In a case such as this, “[w]hen qualified

 immunity is asserted at the pleading stage, the precise factual basis for the plaintiff's

 claim or claims may be hard to identify.” Pearson, 555 U.S. at 238–39. While

 “certain immunity questions can still be resolved at the pleading stage with a

 sufficiently developed record," this is not one of those cases. Kaminski v. Coulter,

 865 F.3d 339, 344 (6th Cir. 2017).

       In Pleasant-Bey v. Shelby Cty, 2019 WL 5654993 (W.D. Tenn. Oct. 31, 2019),

 the plaintiff, a Muslim inmate who wore a kufi cap for religious reasons brought suit

 under § 1983 against the county and individual officers, challenging a prison policy

 restricting his ability to wear his religious headgear at all times. Ruling on a motion

 for judgment on the pleadings, the district court denied qualified immunity,

 reasoning that “many other Circuits have held that restrictions on religious headgear

 (like a kufi) are valid when the defendants state a legitimate penological interest in

 doing so.” Id. at *3. Given that the Defendants in that case had not made a showing

 of any penological interest at the pleadings stage, the court held that “[w]ithout a

 legitimate penological interest in preventing Plaintiff from wearing his kufi, Plaintiff

 states a claim for relief under 42 U.S.C. § 1983, and [individual defendants] have no

 right to judgment on the pleadings based on qualified immunity.” Id. at *4.

       It is clear that absent a legitimate penological interest, prison officials may not

 infringe on sincerely held religious beliefs. Because the Defendants have not

                                            11
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.481 Filed 08/19/21 Page 12 of 17




 directed this court to an MDOC penological interest for the Photograph Policy, and

 failed to acknowledge this legal requirement in their briefs, granting qualified

 immunity at this stage would be inappropriate. See Evans-Marshall v. Bd. of Educ.

 of Tipp City Exempted Vill. Sch. Dist., 428 F.3d 223, 235 (6th Cir. 2005) (Sutton, J,

 concurring) (observing that it is generally “difficult for a defendant to claim qualified

 immunity on the pleadings before discovery and before the parties (much less the

 courts) know what is being balanced against what.”) (emphasis in original); Boles v.

 Neet, 486 F.3d 1177, 1184 (10th Cir. 2007) (“Warden Neet's actions were reasonable

 and he is entitled to qualified immunity only if the regulation that he relied on was

 reasonably related to a legitimate penological interest. Since, as we have already

 held, there is nothing in the record to indicate as much, he has not established the

 defense of qualified immunity.”)

       Accordingly, Defendants’ Motion to Dismiss the First Amendment claim

 brought under 28 U.S.C. § 1983 against Defendant Heidi Washington is DENIED.




                   2. Availability of Damages on the Individual Capacity
                      RLUIPA Claim
       The parties dispute the effect of a recent U.S. Supreme Court decision, Tanzin

 v. Tanvir, 141 S. Ct. 486 (2020), on the availability of damages for individual

 capacity claims under the RLUIPA.


                                            12
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.482 Filed 08/19/21 Page 13 of 17




       In Sossamon v. Texas, 563 U.S. 277, 288 (2011), the Supreme Court held that

 sovereign immunity was not waived by Congress in the enactment of the RLUIPA,

 and thus, suits for money damages against officials in their official capacities were

 barred by Eleventh Amendment sovereign immunity.

       Relying on the Supreme Court’s reasoning in Sossamon, the Sixth Circuit in

 Haight v. Thompson, 763 F.3d 554, 570 (6th Cir. 2014), held that the RLUIPA does

 not permit individual capacity suits for money damages: “Congress's failure to speak

 so clearly here renders any putative individual-capacity, money-damages condition

 in RLUIPA inappropriate.” (emphasis in original).

       Most recently, in Tanzin, while addressing a claim under a separate statute,

 the Religious Freedom Restoration Act (RFRA), which contains an identical

 “appropriate relief” clause as the RLUIPA, the Supreme Court concluded that RFRA

 allows money-damages suits against officials sued in their individual capacities. 141

 S. Ct. at 492. The Court explicitly stated that this decision was not in conflict

 with Sossamon. Id. at 492–93. Thus, Tanzin does not expressly overrule Haight, nor

 does it mention the RLUIPA.

       Two District Courts in the Sixth Circuit that have addressed this issue post-

 Tanzin have reached different conclusions regarding its effect on the availability of

 damages for individual capacity claims under the RLUIPA.




                                          13
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.483 Filed 08/19/21 Page 14 of 17




       In Ruplinger v. Louisville/Jefferson Cty. Metro Gov't, No. 3:19-CV-583-DJH-

 RSE, 2021 WL 682075 (W.D. Ky. Feb. 22, 2021), a district court in the Western

 District of Kentucky held that the plaintiff’s claim for damages under the RLUIPA

 was not barred by Eleventh Amendment immunity. In Ruplinger, the Plaintiff was

 arrested for protesting, and alleged that she was improperly required to remove her

 headscarf during the booking process. Plaintiff Ruplinger brought claims alleging

 violations of the First Amendment, the RLUIPA, and the Kentucky Religious

 Freedom Restoration Act. The district court, in the absence of Sixth Circuit guidance

 following Tanzin, purportedly followed the analysis set out in Tanzin and held that

 that “[s]ince Louisville Metro Government is not protected by Eleventh Amendment

 immunity … the Sossamon decision does not bar [Plaintiff’s] money-damages claim

 … under RLUIPA.” Id., at *4.

       However, in Mease v. Washington, No. 2:20-CV-176, 2021 WL 1921071

 (W.D. Mich. May 13, 2021), a district court in the Western District of Michigan held

 that because Tanzin did not expressly overrule Haight, and because the reasoning

 applied in Tanzin was different than that in Haight, the plaintiff was not entitled to

 bring a claim for money damages against officers in their individual capacities under

 the RLUIPA. The court reasoned:

              Regardless of whether Haight’s analysis is more
              persuasive than the analysis of the other courts, Haight’s
              determination that RLUIPA does not authorize damages
              against state officials in their individual capacity was not
                                          14
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.484 Filed 08/19/21 Page 15 of 17




               expressly overruled by Tanzin. Moreover, the basis of
               the Haight court's decision—the need for clarity in
               statutes promulgated under the Spending and Commerce
               Clauses—did        not     apply    in Tanzin.    As     a
               consequence, Tanzin did not abrogate Haight, which
               remains controlling authority in this circuit. Plaintiff
               therefore is not entitled to damages against Defendants in
               their individual capacities for the alleged violations of
               RLUIPA.
 Id. at *16.

       The Court finds the reasoning in Mease persuasive. Haight remains binding

 on this Court, and in following that decision, the Court rules that Plaintiffs are unable

 to bring a claim for money damages under the RLUIPA against officers in their

 individual capacities.

       Accordingly, Defendants’ Motion to Dismiss the individual capacity claim

 against Defendant Heidi Washington for damages under the RLUIPA is GRANTED.




           b. Michigan State Constitution Claim – Supplemental Jurisdiction
       Defendants argue that this court should decline to exercise supplemental

 jurisdiction over the Michigan State Constitution claim. A federal court may exercise

 supplemental jurisdiction over each claim in an action that shares a common nucleus

 of   operative    facts   with   a   claim      that   invokes   the   court's   original

 jurisdiction. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

 However, supplemental jurisdiction “is a doctrine of discretion, not of plaintiff's



                                            15
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.485 Filed 08/19/21 Page 16 of 17




 right.” Id., at 726. Justification for this doctrine “lies in considerations of judicial

 economy, convenience, and fairness to litigants.” Id.

       Under 28 U.S.C. § 1367 The district courts may decline to exercise

 supplemental jurisdiction over a claim” if:

              (1) the claim raises a novel or complex issue of State law,
              (2) the claim substantially predominates over the claim or
              claims over which the district court has original
              jurisdiction,
              (3) the district court has dismissed all claims over which it
              has original jurisdiction, or
              (4) in exceptional circumstances, there are other
              compelling reasons for declining jurisdiction.

       Here, it appears that this case raises a novel issue of state law regarding

 whether the state prison policy requiring all inmates to remove religious headwear

 for identification photographs violates the Michigan Constitution, Art I, Sec 4.

       Michigan courts have interpreted the free exercise protections in the Michigan

 Constitution to provide broader coverage than that of the United States constitution.

 “[Courts] apply the compelling state interest test (strict scrutiny) to challenges under

 the free exercise language in [Mich.] Const. art. 1, § 4, regardless of whether the

 statute at issue is generally applicable and religion-neutral.” Champion v. Sec. of

 State, 281 Mich. App. 307 (2008) citing Reid v. Kenowa Pub. Schs., 261 Mich. App.

 17 (2004). Given the importance of resolving novel issues of State law in the State

 Courts, this Court will exercise its discretion under 28 U.S.C. § 1367(c)(1) to decline


                                           16
Case 2:20-cv-13283-PDB-DRG ECF No. 24, PageID.486 Filed 08/19/21 Page 17 of 17




 to exercise supplemental jurisdiction over the Michigan State Constitution claim.

 Accordingly, the Michigan State Constitution claim against all Defendants in their

 official capacities is DISMISSED without prejudice.



    IV.   Conclusion

    (1) Defendants’ Motion to Dismiss the First Amendment claim under 42 U.S.C.

       § 1983 against Defendant Heidi Washington in her individual capacity is

       DENIED;

    (2) Defendants’ Motion to Dismiss the claim under the RLUIPA against

       Defendant Heidi Washington in her individual capacity for damages is

       GRANTED;

    (3) This Court declines to exercise supplemental jurisdiction over the Michigan

       State Constitution claim against all Defendants in their official capacities.

 SO ORDERED.


                                               s/Paul D. Borman
                                               Paul D. Borman
 Dated: August 19, 2021                        United States District Judge




                                          17
